Instead of postrelease supervision, the sentencing court used the phrase “supervised parole for five years” and stated that this was “part of the sentence too.” While the court misspoke, the nomenclature it used was sufficiently similar to the correct term that there could not have been any ambiguity or misunderstanding (cf. People v Carter, 67 AD3d 603, 604 [2009], lv *548denied 14 NY3d 886 [2010] [plea not rendered involuntary by misuse of parole to mean postrelease supervision]). Accordingly, there was no violation of defendant’s “right to hear the court’s pronouncement as to what the entire sentence encompasses, directly from the court” (People v Sparber, 10 NY3d 457, 470 [2008]). Concur — Gonzalez, P.J., Mazzarelli, Sweeny, AbdusSalaam and Román, JJ. [Prior Case History: 29 Misc 3d 1206(A), 2010 NY Slip Op 51705(U).]